PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
International Business Machines Corporation
Application No. 15/240,169
Filed: 18 Aug 2016
For: MATCHING A FIRST COLLECTION OF STRINGS WITH A SECOND COLLECTION OF STRINGS
:
:
:
:	DECISION ON PETITION
:
:
:
Docket No. CH920160041US1 (33852)


This is a decision on the petition to revive under 37 CFR 1.137(a), filed May 19, 2022.

The petition under 37 CFR 1.137(a) is GRANTED.

The above-identified application became abandoned for failure to timely a reply to the Notice to File Corrected Application Papers, mailed October 24, 2019.  This Notice set an extendable period for reply of two months for Applicant to submit legible text for pages 20, 24-26, and 27 of the specification.  No reply having been received, the application became abandoned by operation of law on December 25, 2019.  The Office mailed a Notice of Abandonment on        March 10, 2020.  

With the instant petition, Applicant has paid the petition fee, submitted an Amendment to the specification, and made the proper statement of unintentional delay (including a satisfactory explanation of the delay in filing the petition).

The application is being forwarded to the Office of Data Management for processing into a patent.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions